Exhibit 10.45

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

Dennis Fenton, Amgen Inc. Grantee:

 

On this 6th day of December, 2004, Amgen Inc., a Delaware corporation (the
“Company”), pursuant to its Amended and Restated 1991 Equity Incentive Plan (the
“Plan”) has granted to you, the grantee named above, a right to purchase Twenty
Thousand (20,000) shares (the “Shares”) of the $.0001 par value common stock of
the Company (“Common Stock”) pursuant to the terms of this Restricted Stock
Purchase Agreement (this “Agreement”) and the Plan.  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Plan.

 

I.              Purchase Price.  Subject to the terms and conditions of this
Agreement, the Shares may be purchased from the Company at a purchase price per
share of $.0001 for a total purchase price of $2.00 (the “Total Purchase
Price”).  The Total Purchase Price shall be paid in cash at the time of
purchase.

 

II.            Repurchase Option.

 

(1)           Upon termination of your employment with the Company or an
Affiliate for any reason, other than death or permanent and total disability
(with such permanent and total disability being certified by an independent
medical advisor agreed to by the Company and such individual or such
individual’s legal representative prior to the date of termination of employment
with the Company), the Company shall have the right and option to purchase from
you or any holder of the Shares as permitted under Section III(5) (a “Holder”)
any or all of the Shares at the per Share purchase price paid by you for such
Shares (the “Repurchase Option”).

 

(2)           The Company may exercise the Repurchase Option by delivering
personally or by registered mail, to you or a Holder within ninety (90) days of
the date of termination of your employment, a notice in writing indicating the
Company’s intention to exercise the Repurchase Option and setting forth a date
for closing not later than thirty (30) days from the mailing of such notice. The
closing shall take place at the Company’s office.  At the closing, the Secretary
of the Company or other escrow agent as provided in Section VI shall deliver the
stock certificate or certificates evidencing the Shares to the Company, and the
Company shall deliver the purchase price therefor.

 

(3)           At its option, the Company may elect to make payment for the
Shares to a bank selected by the Company.  The Company shall avail itself of
this option by a notice in writing to you or a Holder stating the name and
address of the bank, date of closing, and waiving the closing at the Company’s
office.

 

--------------------------------------------------------------------------------


 

(4)           If the Company does not elect to exercise the Repurchase Option
conferred above by giving the requisite notice to you or a Holder within ninety
(90) days following the date of termination of your employment, the Repurchase
Option shall terminate, and any restrictions on Shares remaining as of the date
of the termination of your employment shall lapse immediately.

 

(5)           One hundred percent (100%) of the Shares shall initially be
subject to the Repurchase Option.  The Shares shall be released from the
Repurchase Option in accordance with the schedule set forth in Section III(1).

 

III.           Lapse of Repurchase Option.

 

(1)           Subject to Sections III (2), (3) and (4), the Repurchase Option
shall lapse in accordance with the following schedule with respect to the Shares
which have not previously been forfeited by you, provided you are actively
employed by the Company or an Affiliate on the respective dates:

 

Date

 

Number of Shares to Which Repurchase
Option Shall Lapse

 

 

 

December 6, 2005

 

6,666

December 6, 2006

 

6,666

December 6, 2007

 

6,668

 

(2)           Upon termination of your employment due to your permanent and
total disability (with such permanent and total disability being certified by an
independent medical advisor agreed to by the Company and such individual or such
individual’s legal representative prior to the date of termination of employment
with the Company) or your death, then the Repurchase Option shall lapse
immediately with respect to all the Shares awarded under this Agreement.  For
purposes of this Agreement, “termination of your employment” shall mean the last
date you are either an employee of the Company or an Affiliate or engaged as a
consultant or director to the Company or an Affiliate.

 

(3)           In addition, the lapsing of the Repurchase Option pursuant to
Section III(1) may be suspended during a leave of absence as provided from time
to time according to Company policies and practices.

 

(4)           Notwithstanding anything to the contrary contained herein, the
Company may, as it deems appropriate, in its sole discretion, accelerate the
date on which the Repurchase Option shall lapse with respect to any of the
Shares that have not been previously forfeited by you.

 

(5)           Your Shares are not assignable or transferable, except by will or
the laws of descent and distribution.  Notwithstanding the foregoing, all or a
portion of the Shares subject to the Repurchase Option may be transferred to an
Alternate Payee (as defined in the Plan) if required by the terms of a QDRO (as
defined in the Plan), as further described in the Plan; provided, that such
Alternate Payee is subject to the same terms and conditions as set forth in this
Agreement.

 

2

--------------------------------------------------------------------------------


 

IV.           Legends. Certificates representing the Shares issued pursuant to
this Agreement shall, until all restrictions lapse or shall have been removed
and new certificates are issued pursuant to Section V, bear the following
legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AND REPURCHASE RIGHTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE
TERMS OF THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BY AND BETWEEN AMGEN
INC. (THE “COMPANY”) AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES
MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT
PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

V.            Issuance of Certificates; Tax Withholding.

 

(1)           Subject to subsection (2) below, upon the lapse of the Repurchase
Option with respect to any of the Shares as provided in Section III, the Company
shall cause new certificates to be issued with respect to such Shares and
delivered to you or a Holder, free from the legend provided for in Section IV
and of the Repurchase Option.  Such Shares shall cease to be subject to the
terms and conditions of this Agreement.

 

(2)           Notwithstanding subsection (1), no such new certificate shall be
delivered to you or a Holder unless and until you or a Holder shall have paid to
the Company the full amount of the minimum statutory withholding based on the
minimum statutory withholding rates for federal, state and local tax purposes,
including payroll taxes resulting from the grant of the Shares or the lapse or
removal of the restrictions (the “Tax Obligations”).  You hereby agree that you
or a Holder will satisfy the Tax Obligations (x) resulting from the grant of the
Shares, by paying to the Company, in cash or by check, the full amount of the
Tax Obligations, or (y) relating to the lapse of the Repurchase Option with
respect to any of the Shares as provided in Section III, by hereby authorizing
the Company to withhold from the shares of the Common Stock otherwise
deliverable to you as a result of the lapse of the Repurchase Option with
respect to any of the Shares as provided in Section III, a number of shares
having a fair market value less than or equal to the Tax Obligations.  The
number of shares of Common Stock tendered by you pursuant to this
subsection shall be determined by the Company and be valued at the fair market
value of the Common Stock on the date the Tax Obligations arise.  To the extent
that the number of shares tendered by you pursuant to this subsection is
insufficient to satisfy the Tax Obligations, you hereby agree to pay the
Company, in cash or by check, the additional amount necessary to fully satisfy
the Tax Obligations.  You agree to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section V.

 

3

--------------------------------------------------------------------------------


 

VI.           Escrow.  The Secretary of the Company or such other escrow holder
as the Committee may appoint shall retain physical custody of the certificates
representing the Shares until all of the restrictions lapse or shall have been
removed and in no event shall you retain physical custody of any certificates
representing Shares issued to you which are subject to the Repurchase Option.

 

VII.          No Contract for Employment.  This Agreement is not an employment
or service contract and nothing in this Agreement shall be deemed to create in
any way whatsoever any obligation on your part to continue in the employ or
service of the Company, or of the Company to continue your employment or service
with the Company.

 

VIII.        Notices.  Any notices provided for in this Agreement or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at such
address as is currently maintained in the Company’s records or at such other
address as you hereafter designate by written notice to the Company.

 

IX.           Plan.  This Agreement is subject to all the provisions of the Plan
and its provisions are hereby made a part of this Agreement, including without
limitation the provisions of paragraph 7 of the Plan relating to purchases of
restricted stock, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall control.

 

 

 

Very truly yours,

 

AMGEN INC.

 

 

 

By

 

 

 

[g58052kgi001.gif]

 

Duly authorized on behalf of the Board of Directors

 

Agreed and Accepted

as of the date first written above

 

 

 

Dennis Fenton

 

4

--------------------------------------------------------------------------------